Citation Nr: 0736510	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a video conference hearing in 
September 2007 before the undersigned Veterans Law Judge of 
the Board.  The transcript of the proceeding has been 
associated with the claims file.

The veteran has submitted additional evidence since the most 
recent supplemental statement of the case (SSOC).  He 
testified at his hearing that he was waiving his right to 
have the RO initially consider this additional evidence.  
38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2007).


FINDING OF FACT

The most probative evidence indicates the veteran does not 
have PTSD as a result of a stressor related to his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate review.  
The Board will then address the claim on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters from the RO dated in May 2003, 
September 2003, and December 2005:  (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to his claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  



The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but ultimately determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and found the error was harmless.)

If any notice deficiency is present here, the Board finds 
that the presumption of prejudice on VA's part has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal - and the specific 
instruction provided during his recent hearing, he clearly 
has actual knowledge of the evidence he is required to 
submit; and (2) based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Concerning this, during the veteran's recent hearing it was 
explained that he needed medical nexus evidence to 
etiologically link his PTSD (assuming he has it) to his 
military service, and that even with that evidence there 
needs to also be objective confirmation of the alleged 
stressor underlying this diagnosis - with a differing burden 
of proof dependent on whether he engaged in combat against 
enemy forces.  


And as mentioned, he indicated in response to this 
information that he would be obtaining and submitting a 
supporting medical nexus statement after the hearing (which 
is why the Board held his case in abeyance for 30 days to 
give him this opportunity).  So he clearly is well aware of 
the type of evidence needed to substantiate his claim.

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative, which includes VA outpatient treatment 
records.  Since the Board has determined the veteran does not 
suffer from PTSD, a remand for a medical nexus opinion is not 
necessary to decide this claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that no further 
action is needed to meet the requirements of the VCAA or the 
Court.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires:  (1) a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and (3) medical evidence of a causal relationship 
between current symptomatology and the specifically claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development 
or corroborative evidence is required - provided his 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); and Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail...."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran claims that he developed PTSD as a 
result of stressors he experienced while serving in the 
Philippines and New Guinea during World War II.  Based on a 
thorough review of the record, however, the Board finds that 
he has failed to establish the essential element of a medical 
diagnosis of PTSD.  His claim must therefore be denied based 
on his failure to prove this essential element alone.  But 
aside from this, he also has failed to establish the second 
element of a PTSD claim - proof that his alleged stressor 
actually occurred.  So even were the Board to concede he has 
PTSD (such as by resolving all reasonable doubt in his favor 
concerning this), there still is no confirmed stressor to 
support this diagnosis.

That said, the preponderance of the evidence is against a 
finding that the veteran even has PTSD.  The only reference 
to this diagnosis is in a July 2003 report by D.L., MA, a VA 
readjustment therapist.  During the interview, the veteran 
reported that he was shot by a machine gun and later stabbed 
with a bayonet while serving in the Philippines.  At the 
conclusion of the mental status evaluation, D.L. opined the 
veteran suffered from PTSD due to traumatic experiences 
during World War II.  

Several other VA medical professionals, however, equally or 
even more competent to assess the veteran's mental status, 
disagreed and determined instead he does not have PTSD.  Of 
note, VA outpatient treatment records show he was diagnosed 
with dementia due to Alzheimer's disease in 2003.  More 
importantly, none of these records lists a diagnosis of PTSD.  
Of particular relevance, a September 2004 report specifically 
notes that a PTSD screening was negative, thereby concluding 
he does not have PTSD.  

The Board finds these records to be highly probative evidence 
against a finding that the veteran has PTSD.  The Board 
places greater probative value on these records than on 
D.L.'s report to the contrary because they were generated by 
more than one medical professional, because PTSD screening - 
the accepted litmus test to determine if the disorder is 
present - was negative, and because the PTSD testing was 
performed by a medical doctor (psychiatrist), who at least 
arguably is more qualified to render a diagnosis than a 
readjustment counselor with a Masters degree.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases).  See also Black v. Brown, 10 Vet. App. 
279 (1997) (indicating an opinion may be reduced in probative 
value even where the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge).  See, as well, Guerrieri v. Brown, 4 Vet. App. 
467 (1993) (indicating the probative value of medical opinion 
evidence is based on the expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).  
For these reasons, the Board places greater probative value 
on these records, which show the veteran does not have PTSD, 
than on D.L.'s opinion otherwise.  

Since the Board concludes the veteran does not have PTSD, his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  However, 
as already alluded to, even if the Board was to accept D.L.'s 
opinion that the veteran has PTSD (such as by giving the 
veteran this benefit of the doubt), his claim still would 
fail since there is no evidence that at least one of his 
alleged stressors in service actually occurred.  
Consequently, there would be no confirmed stressor to support 
his PTSD diagnosis - keeping in mind, as indicated in 
Moreau, that whether his claimed stressors occurred is a 
factual determination, whereas whether he has PTSD, and, if 
so, whether it is a result of a confirmed stressor, 
is a medical determination.

It is worth reiterating that the evidence necessary to 
establish the occurrence of a stressor during service - to 
support a diagnosis of PTSD - varies depending on whether 
the veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to that combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(1).

In this case, though, no competent evidence shows the veteran 
engaged in combat with an enemy force during World War II.  
His available service personnel records show that he served 
in the Asiatic Pacific Theater for 13 months and that his 
military occupational specialty (MOS) was a supply clerk.  
This noncombat MOS provides highly probative evidence against 
a finding that he participated in combat.  


Section 1154(b) (and the implementing regulation, 38 C.F.R. 
§ 3.304(d) and (f)(1)) require that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

And despite his contentions to the contrary, there is also no 
evidence the veteran was awarded any decorations or citations 
associated with valor or heroism while engaged with an enemy 
force.  He testified at his hearing that he was awarded the 
Purple Heart Medal for injuries he sustained in combat, but 
that it was stolen.  He also said he participated in at least 
three major battles.  But the Board places greater probative 
value on his official military records, none of which makes 
any reference to the Purple Heart Medal or the combat action 
alleged.  Moreover, his service medical records, including 
the report of his discharge physical in January 1946, also 
make no reference to injuries sustained in combat - physical 
or mental.  In sum, there is simply no evidence he 
participated in combat while on active duty.  

Since there is no evidence of combat, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony and 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, no in-
service stressor has been verified either because the veteran 
has not provided enough details to corroborate the events 
claimed or because verification is not possible due to the 
nature of his alleged stressors.  See Fossie v. West, 
12 Vet. App. 1, 6-7 (1998) (holding there is no duty to 
assist where veteran's statements concerning in-service 
stressors are too vague to refer to the U.S. Army and Joint 
Services Records Research Center).  So as it stands, the 
veteran's alleged stressors remain unverified or are 
unverifiable.  This, in turn, means there is no underlying 
basis for a PTSD diagnosis - again, even assuming the 
veteran meets this threshold requirement, because the alleged 
precipitating event (stressor) has not been shown to have 
occurred.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


